     Case 2:20-cv-00637-MLCF-MBN Document 1 Filed 02/21/20 Page 1 of 36




                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA



NOAH L. MORALES                          )           DOCKET NO. 20-637
  Plaintiff                              )
                                         )           Section:
V.                                       )
                                         )           Judge:
MONSANTO COMPANY                         )
  Defendant                              )           Magistrate



                                    COMPLAINT
      Plaintiff, Noah L. Morales, through undersigned counsel, brings this Complaint for

damages against Monsanto Company.




                                                                            Page 1 of 36
       Case 2:20-cv-00637-MLCF-MBN Document 1 Filed 02/21/20 Page 2 of 36




                                          INDEX
I.         PARTIES                                                                      2
II.        JURISDICTION                                                                 2

III.       INTRODUCTION                                                                 4
IV.        PLAINTIFF'S EXPOSURE TO ROUNDUP                                              4
V.         STATUTE OF LIMITATIONS, DISCOVERY RULE, AND CONTRA NON- 5
           VALENTUM
VI.        FRAUD                                                                        8
             A. Registration of Pesticide / Herbicide Under Federal Law                 8
             B. Monsanto's Fraud in the Marketing and Sale of Glyphosate / Roundup      10

VII.       DANGERS OF GLYPHOSATE                                                        12
             A. Classification and assessment of Glyphosate by IARC                     14

             B. Other Earlier Findings about Glyphosate's Danger to Human Health        18
             C. Release Patterns                                                        18
             D. Recent Worldwide bans of Roundup – Glyphosate                           19

VIII.      STRICT LIABILITY - Claims for Exposure prior to the enactment of the         20
           Louisiana Products Liability Act

IX.        LOUISIANA PRODUCT LIABILITY ACT, Unreasonably Dangerous in                   24
           Construction, Composition, Design, and Failure to Conform to Express
           Warranty

X.         NEGLIGENCE                                                                   30

XI.        DAMAGES                                                                      34




                                                                               Page 2 of 36
      Case 2:20-cv-00637-MLCF-MBN Document 1 Filed 02/21/20 Page 3 of 36




I.     PARTIES

       1. Plaintiff, NOAH L. MORALES, is a person of the full age of majority and who is

          domiciled in Jefferson Parish, Louisiana.

       2. Defendant Monsanto Company is a corporation created under the law of the State of

          Delaware, with its headquarters and principal place of business in St. Louis, Missouri.



II.    JURISDICTION

       3. This Court has federal diversity Jurisdiction under 28 U.S.C. §1332 because complete

          diversity between the parties exists. The Plaintiff is a citizen of Alabama and Defendant

          Monsanto Company is incorporated in Delaware and has its principal placed of

          business in Missouri.

       4. The amount in controversy exceeds $75,000.00

       5. Mr. Morales alleges he developed cancer will using Round-Up, a Monsanto product,

          to treat his property in Jefferson Parish on a weekly basis.

       6. The Court has personal jurisdiction over Monsanto because Monsanto transacts

          business in the state. Monsanto sells and distributes its Round-up products throughout

          Louisiana and thus avails itself of the laws and protection of the laws of Louisiana.




                                                                                      Page 3 of 36
       Case 2:20-cv-00637-MLCF-MBN Document 1 Filed 02/21/20 Page 4 of 36




III.    INTRODUCTION

        7. In 1970, Defendant Monsanto Company, Inc. (“Monsanto”) discovered the herbicidal

             properties of glyphosate and began marketing it in products in 1974 under the brand

             name Roundup®. Roundup® is a non-selective herbicide used to kill weeks that

             commonly compete with the growing of crops. In addition to the active ingredient

             glyphosate, Roundup® contains the surfactant Polyethoxylated tallow amine (POEA)

             and/or adjuvants and other so-called “inert” ingredients. In 2001, glyphosate was the

             most used pesticide active ingredient in American agriculture with 85-90 million

             pounds used annually. That number grew to 185 million pounds in 2007.1 As of 2013,

             glyphosate was the world’s most widely used herbicide.

        8. Since it began selling Roundup®, Monsanto has represented it as safe to humans and

             the environment. Monsanto has repeatedly proclaimed and continues to proclaim to the

             world, and particularly to United States consumers, that glyphosate-based herbicides,

             including Roundup®, create no unreasonable risks to human health or to the

             environment.


IV.     PLAINTIFF'S EXPOSURE TO ROUNDUP

        9. Plaintiff, Noah Morales, regularly used Roundup® when he cut the lawn at his home

             and business. He used Roundup® weekly from the late 1970's to approximately 2011,

             each application took approximately 20 to 30 minutes. Mr. Morales used a one-gallon

             sprayer bottle to apply the roundup to his property.



1
 Arthur Grube et al., U.S. Envtl. Prot. Agency, Pesticides Industry Sales and Usage, 2006-2007 Market Estimates
14 (2011), available at http://www.epa.gov/pesticides/pestsales/07pestsales/market_estimates2007.pdf

                                                                                                   Page 4 of 36
     Case 2:20-cv-00637-MLCF-MBN Document 1 Filed 02/21/20 Page 5 of 36




      10. Mr. Morales purchased Roundup ® from local hardware stores. He did not receive any

         warning that use of Roundup® could cause cancer. Nor was he warned to wear personal

         protective gear such as gloves, respirator or chemically resistant coveralls.

      11. As a result of his exposure to Roundup®, Mr. Morales developed Non-Hodgkin's

         lymphoma.

      12. Mr. Morales did not learn that his cancer could have been caused by his exposure to

         Roundup® until April of 2019.

      13. Plaintiff could not have reasonably discovered the defects and risks associated with

         Roundup® or glyphosate-containing products before or at the time of exposure.


V.    STATUTE OF           LIMITATIONS,          DISCOVERY         RULE,      CONTRA        NON-
      VALENTUM

      14. Monsanto's Roundup is the proximate cause of Plaintiff's non-Hodgkin's lymphoma

      15. Plaintiff had no way of knowing about the risk of serious illness association with the

         use of and/or exposure to Roundup® and glyphosate during the time he used the

         product and after.

      16. Monsanto's deceptions and false and misleading advertising prevented Mr. Noah

         Morales from learning of the link between his non-Hodgkin's lymphoma and the

         Roundup he used, even after Mr. Morales diagnosis.


      17. Within the time period of any applicable statute of limitations, Plaintiff could not have

         discovered, through the exercise of reasonable diligence, that exposure to Roundup and

         glyphosate would be injurious to his health.

                                                                                      Page 5 of 36
Case 2:20-cv-00637-MLCF-MBN Document 1 Filed 02/21/20 Page 6 of 36




 18. Monsanto has known for decades that it falsely advertises the Safety of Roundup®

 19. In 1996, the New York Attorney General ("NYAG") filed a lawsuit against

    Monsanto based on its false and misleading advertising of Roundup products.

    Specifically, the lawsuit challenged Monsanto's general representations that its

    spray-on glyphosate-based herbicides, including Roundup®, were "safer than table

    salt" and "practically non-toxic" to mammals, birds, and fish. Among the

    representations the NYAG found deceptive and misleading about the human and

    environmental safety of Roundup® are the following:

         a)    Remember that environmentally friendly Roundup herbicide is
               biodegradable. It won't build up in the soil so you can use
               Roundup with confidence along customers' driveways, sidewalks
               and fences ...
         b)    And remember that Roundup is biodegradable and won't build up in
               the soil. That will give you the environmental confidence you need to
               use Roundup everywhere you've got a weed, brush, edging or
               trimming problem.
         c)    Roundup biodegrades into naturally occurring elements.
         d)    Remember that versatile Roundup herbicide stays where you put
               it. That means there's no washing or leaching to harm customers'
               shrubs or other desirable vegetation.
         e)    This non-residual herbicide will not wash or leach in the soil. It
               ... stays where you apply it.
         f)    You can apply Accord with "confidence because it will stay where
               you put it" it bonds tightly to soil particles, preventing leaching.
               Then, soon after application, soil microorganisms biodegrade
               Accord into natural products.
                                                                              Page 6 of 36
      Case 2:20-cv-00637-MLCF-MBN Document 1 Filed 02/21/20 Page 7 of 36




                 g)     Glyphosate is less toxic to rats than table salt following acute oral
                        ingestion.
                 h)     Glyphosate's safety margin is much greater than required. It has
                        over a 1,000-fold safety margin in food and over a 700-fold safety
                        margin for workers who manufacture it or use it.
                 i)     You can feel good about using herbicides by Monsanto. They
                        carry a toxicity category rating of 'practically non-toxic' as it
                        pertains to mammals, birds and fish.
                 j)     "Roundup can be used where kids and pets will play and breaks
                        down into natural material." This ad depicts a person with his head
                        in the ground and a pet dog standing in an area which has been
                        treated with Roundup.2



        20. On November 19, 1996, Monsanto entered into an Assurance of Discontinuance

            with NYAG, in which Monsanto agreed, among other things, "to cease and desist from

            publishing or broadcasting any advertisements [in New York] that represent, directly or

            by implication" that:

                 a)     "its glyphosate-containing pesticide products or any component
                        thereof are safe, non-toxic, harmless or free from risk…."
                 b)     "its glyphosate-containing pesticide products or any component
                        thereof manufactured, formulated, distributed or sold by
                        Monsanto are biodegradable…"




2
 In the Matter of Monsanto Company, Attorney General of the State of New York Consumer Fraud and Production
Bureau, New York, NY, November 1996.

                                                                                             Page 7 of 36
      Case 2:20-cv-00637-MLCF-MBN Document 1 Filed 02/21/20 Page 8 of 36




                 c)     "its glyphosate-containing pesticide products or any component
                        thereof stay where they are applied under all circumstances and
                        will not move through the environment by any means…"
                 d)     "its glyphosate-containing pesticide products or any component
                        thereof are "good" for the environment or are "known for their
                        environmental characteristics."
                 e)     "glyphosate-containing pesticide products or any component
                        thereof are safer or less toxic than common consumer products other
                        than herbicides";
                 f)     "its glyphosate-containing products or any component thereof
                        might be classified as "practically non-toxic."3


        21. Monsanto did not alter its advertising in the same manner in any state other than

             New York, and on information and belief still has not done so today


        22. In 2009, France's highest court ruled that Monsanto had not told the truth about the

             safety of Roundup®. The French court affirmed an earlier judgement that Monsanto had

             falsely advertised its herbicide Roundup® as "biodegradable" and that it "left the soil

             clean."


VI.     FRAUD

        A.      REGISTRATION OF HERBICIDES UNDER FEDERAL LAW

        23. The manufacture, formulation, and distribution of herbicides, such as Roundup®, are

             regulated under the Federal Insecticide, Fungicide, and Rodenticide Act (“FIFRA” or


3
 In the Matter of Monsanto Company, Attorney General of the State of New York Consumer Fraud and Production
Bureau, New York, NY, November 1996.

                                                                                             Page 8 of 36
Case 2:20-cv-00637-MLCF-MBN Document 1 Filed 02/21/20 Page 9 of 36




    “Act”), 7 U.S.C. § 136 et seq. FIFRA requires that all pesticides be registered with the

    Environmental Protection Agency (“EPA” or “Agency”) prior to their distribution,

    sale, or use, except as described by the Act. 7 U.S.C. § 136a(a).

 24. Because pesticides and herbicides are toxic to plants, animals and humans the EPA

    requires as part of the registration process the results of a variety of tests to evaluate

    the products potential for toxicity to humans and other potential nontarget organisms,

    and other adverse effects on the environment. Registration by the EPA, is not an

    assurance or finding of safety. The determination the Agency must make in registering

    or re-registering a product is not that the product is “safe,” but rather that use of the

    product in accordance with its label directions “will not generally cause unreasonable

    adverse effects on the environment.” 7 U.S.C. § 136a(c)(5)(D).

 25. FIFRA defines “unreasonable adverse effects on the environment” to mean “any

    unreasonable risk to man or the environment, taking into account the economic, social

    and environmental costs and benefits of the use of any pesticide.” 7 U.S.C. § 136(bb).

    FIFRA thus requires EPA to make a risk/benefit analysis in determining whether a

    registration should be granted or a pesticide allowed to continue to be sold in

    commerce.

 26. FIFRA generally requires that the registrant, Monsanto in the case of Roundup®,

    conduct the health and safety testing of pesticide products. The EPA has protocols

    governing the conduct of tests required for registration and the laboratory practices that

    must be followed in conducting these tests. The data produced by the registrant must




                                                                                Page 9 of 36
      Case 2:20-cv-00637-MLCF-MBN Document 1 Filed 02/21/20 Page 10 of 36




              be submitted to the EPA for review and evaluation. The government is not required,

              nor is it able, to perform all the product tests that are required of the manufacturer.

         27. In the case of glyphosate, and therefore Roundup®, the EPA had planned on releasing

              its preliminary risk assessment – in relation to the reregistration process – no later than

              July 2015. The EPA completed its review of glyphosate in early 2015, but it delayed

              releasing the risk assessment pending further review in light of the WHO’s health-

              related findings.


         28. Based on the data and information Monsanto supplied, the EPA registered Roundup®

              for distribution, sale, manufacture in the United States.


         B.       MONSANTO'S FRAUD IN THE MARKETING AND SALE OF
                  GLYPHOSATE/ROUNDUP ®

         29. Based on early studies showing that glyphosate could cause cancer in laboratory

              animals, the EPA originally classified glyphosate as possibly carcinogenic to humans

              (Group C) in 1985. After pressure from Monsanto, including contrary studies it

              provided to the EPA, the EPA changed its classification to evidence of non-

              carcinogenicity in humans (Group E) in 1991.4


         30. The studies Monsanto provided to the EPA were based on flawed and falsified data.

              After learning of the falsified and unreliable studies submitted by Monsanto and the



4
  U.S. Envtl. Prot. Agency, Memorandum, Subject: SECOND Peer Review of Glyphosate 1 (1991), available at
https://www3.epa.gov/pesticides/chem_search/cleared_reviews/csr_PC-103601_30-Oct-91_265.pdf. [In re-
classifying glyphosate to Group E (non-carcinogenicity), the EPA made clear that the designation did not mean the
chemical does not cause cancer: “It should be emphasized, however, that designation of an agent in Group E is
based on the available evidence at the time of evaluation and should not be interpreted as a definitive conclusion that
the agent will not be a carcinogen under any circumstances.”]

                                                                                                      Page 10 of 36
     Case 2:20-cv-00637-MLCF-MBN Document 1 Filed 02/21/20 Page 11 of 36




            suggestion to pull all Roundup product from the Market, the EPA recognized that

            current law does not allow the EPA to pull a product from the market once it has been

            registered without specific evidence of the risk, the absence of reliable evidence of

            product safety is not enough.5


        31. On two occasions, the EPA found that the laboratories hired by Monsanto to test the

            toxicity of its Roundup® products for registration purposes committed fraud.


        32. In the first instance, Monsanto, in seeking initial registration of Roundup® by the EPA,

            hired Industrial Bio-Test laboratories (“IBT”) to perform and evaluate toxicology

            studies relating to Roundup®.6 IBT performed about 30 tests on glyphosate and

            glyphosate containing products, including nine (9) of the fifteen (15 ) residue studies

            needed to register Roundup®.

        33. In 1976, the United States Food and Drug Administration (“FDA”) performed an

            inspection of IBT that revealed discrepancies between the raw data and the final report

            relating to the toxicological impacts of glyphosate. The EPA subsequently audited IBT.

            It also found the toxicology studies conducted for the Roundup® herbicide to be




5
  U.S. Envtl. Prot. Agency, Summary of the IBT Review Program Office of Pesticide Programs (1983), available at
https://nepis.epa.gov/Exe/ZyNET.exe/91014ULV.TXT?ZyActionD=ZyDocument&Client=EPA&Index=1981+Thru
+1985&Docs=&Query=&Time=&EndTime=&SearchMethod=1&TocRestrict=n&Toc=&TocEntry=&QField=&QF
ieldYear=&QFieldMonth=&QFieldDay=&IntQFieldOp=0&ExtQFieldOp=0&XmlQuery=&File=D%3A%5Czyfiles
%5CIndex%20Data%5C81thru85%5CTxt%5C00000022%5C91014ULV.txt&User=ANONYMOUS&Password=an
onymous&SortMethod=h%7C-
&MaximumDocuments=1&FuzzyDegree=0&ImageQuality=r75g8/r75g8/x150y150g16/i425&Display=hpfr&DefSe
ekPage=x&SearchBack=ZyActionL&Back=ZyActionS&BackDesc=Results%20page&MaximumPages=1&ZyEntr
y=1&SeekPage=x&ZyPURL
6
  Monsanto, Backgrounder, Testing Fraud: IBT and Craven Laboratories (Sep. 2, 2015, available at
http://www.monsanto.com/products/documents/glyphosate-background-materials/ibt_craven_bkg.pdf.

                                                                                               Page 11 of 36
     Case 2:20-cv-00637-MLCF-MBN Document 1 Filed 02/21/20 Page 12 of 36




            invalid.7 An EPA reviewer stated, after finding “routine” falsification of data” at IBT,

            that it was “hard to believe the scientific integrity of the studies when they said they

            took specimens of the uterus from male rabbits.”8

        34. Three top executives of IBT were convicted of fraud in 1983.

        35. In the second incident of data falsification, Monsanto hired Craven Laboratories in

            1991 to perform pesticide and herbicide studies, including for Roundup®. In that same

            year, the owner of Craven Laboratories and three of its employees were indicted and

            later convicted of fraudulent laboratory practices in the testing of pesticides and

            herbicides.9

        36. Despite the falsity of the tests that underlie its registration, within a few years of the

            products launch, Monsanto was marketing Roundup® in 115 countries.

        37. Through a three-pronged strategy of increasing production, decreasing prices, and by

            coupling with Roundup Ready® seeds, Roundup® became Monsanto’s most profitable

            product. In 2000, Roundup® accounted for almost $2.8 billion in sales, outselling other

            herbicides by a margin of five to one and accounting for close to half of Monsanto’s

            revenue.10 Today, glyphosate remains one of the world’s largest herbicides by sales

            volume.




7
  U.S. Envtl. Prot. Agency, Summary of the IBT Review Program Office of Pesticide Programs (1983)
8
  Marie-Monique Robin, The World According to Monsanto: Pollution, Corruption and the Control of the World’s
Food Supply (2011) (citing U.S. Envtl. Prot. Agency, Data Validation, Memo from K. Locke, Toxicology Branch, to
R. Taylor, Registration Branch. Washington, D.C. (August 9, 1978)).
9
  Monsanto, Backgrounder, Testing Fraud: IBT and Craven Laboratories, supra.
10
   David Barboza, The Power of Roundup; A Weed Killer Is a Block for Monsanto to Build On, N.Y. TIMES, Aug.
2, 2001, available at http://www.nytimes.com/2001/08/02/business/the-power-of-roundup-a-weed-killer-is-a-block-
formonsanto-to-build-on.html.

                                                                                               Page 12 of 36
           Case 2:20-cv-00637-MLCF-MBN Document 1 Filed 02/21/20 Page 13 of 36




VII.        DANGERS OF GLYPHOSATE


            38. The herbicidal properties of glyphosate were discovered in 1970 by Monsanto chemist

               John Franz. The first glyphosate-based herbicide was introduced to the market in the

               mid-1970s under the brand name Roundup®. From the outset, Monsanto marketed

               Roundup® as a "safe" general-purpose herbicide for widespread commercial and

               consumer use; Monsanto still markets Roundup® as safe today.


            39. According to WHO, the main ingredient of Monsanto’s Roundup- glyphosate - is a

               probable cause of cancer to humans11. In March, 2015, seventeen (17) experts from

               eleven (11) countries met at the International Agency for Research on Cancer (IARC;

               Lyon, France) to assess the carcinogenicity of the organophosphate pesticides

               tetrachlorvinphos, parathion, malathion, diazinon, and glyphosate.12 IARC results

               found Glyphosate to be a probable cause of cancer in humans. IARC concluded that

               the cancers most associated with glyphosate exposure are non-Hodgkin lymphoma

               ("NHL")      and   other    haematopoietic    cancers,   including    lymphocytic

               lymphoma/chronic lymphocytic leukemia, B-cell lymphoma, and multiple

               myeloma.13


            40. Monsanto knew Roundup ® contained surfactants which could cause skin to absorb




11
  Guyton, Loomis, et al. Carcinogenicity of Tetrachlorvinphos, Parathion, Malathion,
Diazinon, and Glyphosate, VOLUME 16, ISSUE 5, P490-491 (May 2015).
12
     Id.
13
     Id.

                                                                                     Page 13 of 36
Case 2:20-cv-00637-MLCF-MBN Document 1 Filed 02/21/20 Page 14 of 36




      greater quantities of glyphosate.


 41. Monsanto also knew Roundup® also contains low levels of Formaldehyde.


 42. Monsanto repeatedly told government agencies, farmers and the general population

      that Roundup® is safe.


 43. Plants treated with glyphosate, the main ingredient in Roundup®, translocate the

      systemic herbicide to their roots, shoot regions, and fruit, where it interferes with the

      plant's ability to form aromatic amino acids necessary for protein synthesis. Treated

      plants generally die within two to three days. Because plants absorb glyphosate, it

      cannot be completely removed by washing or peeling produce or by milling, baking,

      or brewing grains. For decades, individuals such as the Plaintiff used Roundup

      unaware and unwarned of the potential health risk associated with and caused by the

      active ingredient glyphosate.



 A.      CLASSIFICATIONS AND ASSESSMENT OF GLYPHOSATE BY IARC


 44. The IARC process for the classification of glyphosate followed the stringent

      procedures for the evaluation of a chemical agent. Over time, the IARC Monograph

      program has reviewed 980 agents. Of those reviewed, it has determined 116 agents to

      be Group 1 (Known Human Carcinogens); 73 agents to be Group 2A (Probable

      Human Carcinogens); 287 agents to be Group 2B (Possible Human Carcinogens); 503

      agents to be Group 3 (Not Classified); and one agent to be Probably Not Carcinogenic.


                                                                                 Page 14 of 36
Case 2:20-cv-00637-MLCF-MBN Document 1 Filed 02/21/20 Page 15 of 36




 45. The established procedure for IARC Monograph evaluations is described in the

    IARC Programme's Preamble. Evaluations are performed by panels of international

    experts, selected on the basis of their expertise and the absence of actual or apparent

    conflicts of interest.


 46. One year before the Monograph meeting, the meeting is announced and there is a

    call both for data and for experts. Eight months before the Monograph meeting, the

    Working Group membership is selected and the sections of the Monograph are

    developed by the Working Group members. One month prior to the Monograph

    meeting, the call for data is closed and the various draft sections are distributed among

    Working Group members for review and comment. Finally, at the Monograph meeting,

    the Working Group finalizes review of all literature, evaluates the evidence in each

    category, and completes the overall evaluation. Within two weeks after the Monograph

    meeting, the summary of the Working Group findings is published in Lancet Oncology,

    and within a year after the meeting, the final Monograph is finalized and published.


 47. In assessing an agent, the IARC Working Group reviews the following information:


         a)      human, experimental, and mechanistic data;

         b)      all pertinent epidemiological studies and cancer bioassays; and
         c)      representative mechanistic data. The studies must be publicly available

                 and have sufficient detail for meaningful review, and reviewers cannot

                 be associated with the underlying study.


                                                                               Page 15 of 36
Case 2:20-cv-00637-MLCF-MBN Document 1 Filed 02/21/20 Page 16 of 36




 48. In March 2015, IARC reassessed glyphosate. The summary published in The

    Lancet Oncology reported that glyphosate is a Group 2A agent and probably

    carcinogenic in humans.

 49. On July 29, 2015, IARC issued its Monograph for glyphosate, Monograph 112. For

    Volume 112, the volume that assessed glyphosate, a Working Group of 17 experts from

    11 countries met at IARC from March 3-10, 2015 to assess the carcinogenicity of certain

    herbicides, including glyphosate. The March meeting resulted in a comprehensive

    review of the latest available scientific evidence related to the carcinogenicity of

    glyphosate by the IARC Secretariat and the Working Group. According to published

    procedures, the Working Group considered “reports that have been published or

    accepted for publication in the openly available scientific literature” as well as “data

    from governmental reports that are publicly available.”

 50. The studies considered the following exposure groups: occupational exposure of

    farmers and tree nursery workers in the United States, forestry workers in Canada and

    Finland and municipal weed-control workers in the United Kingdom; and para-

    occupational exposure in farming families.

 51. Glyphosate was identified as the second-most used household herbicide in the United

    States for weed control between 2001 and 2007 and the most heavily used herbicide in

    the world in 2012.

 52. Exposure pathways are identified as air (especially during spraying), water, and food.

    Community exposure to glyphosate is widespread and found in soil, air, surface water,

    and groundwater, as well as in food.

                                                                             Page 16 of 36
Case 2:20-cv-00637-MLCF-MBN Document 1 Filed 02/21/20 Page 17 of 36




 53. The assessment of the IARC Working Group identified several case control studies of

    occupational exposure in the United States, Canada, and Sweden. These studies show a

    human health concern from agricultural and other work-related exposure to glyphosate.

 54. The IARC Working Group found an increased risk between exposure to glyphosate

    and non-Hodgkin lymphoma (“NHL”) and several subtypes of NHL, and the increased

    risk persisted after adjustment for other pesticides.

 55. The IARC Working Group also found that glyphosate caused DNA and chromosomal

    damage in human cells. One study in community residents reported increases in blood

    markers of chromosomal damage (micronuclei) after glyphosate formulations were

    sprayed.

 56. In male CD-1 mice, glyphosate induced a positive trend in the incidence of a rare tumor,

    renal tubule carcinoma. A second study reported a positive trend for hemangiosarcoma

    in male mice. Glyphosate increased pancreatic islet-cell adenoma in male rats in two

    studies. A glyphosate formulation promoted skin tumors in an initiation-promotion

    study in mice.

 57. The IARC Working Group also noted that glyphosate has been detected in the urine of

    agricultural workers, indicating absorption. Soil microbes degrade glyphosate to

    aminomethylphosphoric acid (AMPA). Blood AMPA detection after exposure

    suggests intestinal microbial metabolism in humans.

 58. The IARC Working Group further found that glyphosate and glyphosate formulations

    induced DNA and chromosomal damage in mammals, and in human and animal cells

    in utero.

                                                                              Page 17 of 36
Case 2:20-cv-00637-MLCF-MBN Document 1 Filed 02/21/20 Page 18 of 36




 59. The IARC Working Group also noted genotoxic, hormonal, and enzymatic effects in

      mammals exposed to glyphosate. Essentially, glyphosate inhibits the biosynthesis of

      aromatic amino acids, which leads to several metabolic disturbances, including the

      inhibition of protein and secondary product biosynthesis and general metabolic

      disruption.


 60. The IARC Working Group also reviewed an Agricultural Health Study, consisting of

      a prospective cohort of 57,311 licensed pesticide applicators in Iowa and North

      Carolina. While this study differed from others in that it was based on a self-

      administered questionnaire, the results support an association between glyphosate

      exposure and Multiple Myeloma, Hairy Cell Leukemia (HCL), and Chronic

      Lymphocytic Leukemia (CLL), in addition to several other cancers.


 B.      Other Earlier Findings About Glyphosate’s Dangers to Human Health


 61. The EPA has a technical fact sheet, as part of its Drinking Water and Health, National

      Primary Drinking Water Regulations publication, relating to glyphosate. This

      technical fact sheet predates the IARC March 20, 2015, evaluation. The fact sheet

      describes the release patterns for glyphosate as follows:


 C.      Release Patterns


 62. Glyphosate is released to the environment in its use as an herbicide for controlling

      woody and herbaceous weeds on forestry, right-of-way, cropped and non-cropped

      sites. These sites may be around water and in wetlands. It may also be released to the

                                                                                Page 18 of 36
Case 2:20-cv-00637-MLCF-MBN Document 1 Filed 02/21/20 Page 19 of 36




      environment during its manufacture, formulation, transport, storage, disposal and

      cleanup, and from spills. Since glyphosate is not a listed chemical in the Toxics

      Release Inventory, data on releases during its manufacture and handling are not

      available. Occupational workers and home gardeners may be exposed to glyphosate

      by inhalation and dermal contact during spraying, mixing, and cleanup. They may

      also be exposed by touching soil and plants to which glyphosate was applied.

      Occupational exposure may also occur during glyphosate's manufacture, transport

      storage, and disposal.


 63. In 1995, the Northwest Coalition for Alternatives to Pesticides reported that in

      California, the state with the most comprehensive program for reporting of pesticide-

      caused illness, glyphosate was the third most commonly-reported cause of pesticide

      illness among agricultural workers.


 D.      Recent Worldwide Bans on Roundup®/Glyphosate

 64. Several countries around the world have instituted bans on the sale of Roundup® and

      other glyphosate-containing herbicides, both before and since IARC first announced its

      assessment for glyphosate in March 2015. More countries undoubtedly will follow suit

      as the dangers of the use of Roundup® become more widely known. The Netherlands

      issued a ban on all glyphosate-based herbicides in April 2014, including Roundup®,

      which takes effect by the end of 2015. In issuing the ban, the Dutch Parliament member

      who introduced the successful legislation stated: “Agricultural pesticides in user-

      friendly packaging are sold in abundance to private persons. In garden centers,


                                                                               Page 19 of 36
Case 2:20-cv-00637-MLCF-MBN Document 1 Filed 02/21/20 Page 20 of 36




    Roundup® is promoted as harmless, but unsuspecting customers have no idea what the

    risks of this product are. Especially children are sensitive to toxic substances and should

    therefore not be exposed to it.”


 65. The Brazilian Public Prosecutor in the Federal District requested that the

    Brazilian Justice Department suspend the use of glyphosate.


 66. France banned the private sale of Roundup® and glyphosate following the IARC

    assessment for Glyphosate.


 67. Bermuda banned both the private and commercial sale of glyphosates, including

    Roundup®. The Bermuda government explained its ban as follows: “Following a recent

    scientific study carried out by a leading cancer agency, the importation of weed spray

    ‘Roundup’ has been suspended.”


 68. The Sri Lankan government banned the private and commercial use of glyphosates,

    particularly out of concern that Glyphosate has been linked to fatal kidney disease in

    agricultural workers.


 69. The government of Columbia announced its ban on using Roundup® and glyphosate

    to destroy illegal plantations of coca, the raw ingredient for cocaine, because of the

    WHO’s finding that glyphosate is probably carcinogenic.




                                                                                Page 20 of 36
        Case 2:20-cv-00637-MLCF-MBN Document 1 Filed 02/21/20 Page 21 of 36




VIII. STRICT LIABILITY

     Claims for Exposure prior to the enactment of the Louisiana Products Liability Act

           70. Prior to the enactment of the Louisiana Product Liability Act in September 1,

               1988,14 a manufactures responsibility for injuries caused by its product was

               governed by negligence and the strict liability standard enumerated by the Louisiana

               Supreme Court in Weber v. Fidelity & Casualty Ins. Co. of N.Y and Halphen v. Johns-

               Manville Sales Corp.,1986).15

           71. When the tortuous exposure to a hazardous substance occurs before the Louisiana

               Product liability Acts (LPLA’s) effective date (September 1, 1988), where the exposure

               is significant and such exposure later results in the manifestation of damages, pre-Act

               law applies.16

           72. Mr. Morales injuries and exposure to Roundup began in the late 1970's, and

               continued through 1988 and beyond. His weekly application of roundup to his

               property and business in the summer and biweekly application in the winter caused

               significant exposure which later resulted in the manifestation of damages.

               Therefore, pre-LPLA law applies to his claims against the manufacturer for

               negligence and strict liability.




14
     Halphen v. Johns-Manville Sales Corp. 484 So.2d 110, 117 (La.,1986)., and La. R.S. 9:2800:51 et seq.
15
     Weber v. Fidelity & Casualty Insurance Company of New York, 259 La. 599, 250 So.2d 754 (1971);
Halphen v. Johns-Manville Sales Corp. 484 So.2d 110, 117 (La. 1986).
16
  Austin v. Abney Mills, 824 so. 2d 1137, 1154 (LA, 2002), see also Cole v. Celotex Corp., 599 So.2d 1058,
1066 (La.1992); Asbestos v. Bordelon, Inc., 726 So.2d 926, 940, 1996-0525 (La.App. 4 Cir. 10/21/98).

                                                                                                   Page 21 of 36
Case 2:20-cv-00637-MLCF-MBN Document 1 Filed 02/21/20 Page 22 of 36




 73. A reasonable person, considering the evidence, would conclude that the danger in-

    fact of Roundup products, whether foreseeable or not, out-weighs the utility of the

    product, therefore Monsanto's Roundup products were unreasonably dangerous

    per se.

 74. Monsanto failed to provide adequate warning of the dangers inherent in the normal

    use of Roundup products which were not obvious to the ordinary user.

 75. Monsanto's product was unreasonably dangerous in design.

 76. Monsanto's defective design of Roundup® products was willful, wanton,

    fraudulent, malicious, and conducted with reckless disregard for the health and

    safety of users of the Roundup® products, including the Plaintiffs herein.

 77. Monsanto's conduct, as described above, was reckless. Monsanto risked the lives of

    consumers and users of its products, including Plaintiffs, with knowledge of the safety

    problems associated with Roundup® and glyphosate-containing products, and

    suppressed this knowledge from the general public. Monsanto made conscious decisions

    not to redesign, warn, or inform the unsuspecting public. Monsanto's reckless conduct

    warrants an award of aggravated damages.

 78. The harm caused by Roundup® products far outweighed their benefit, rendering these

    products dangerous to an extent beyond that which an ordinary consumer would

    contemplate. Roundup® products were and are more dangerous than alternative products

    and Monsanto could have designed Roundup® products (including their packaging and

    sales aids) to make them less dangerous. Indeed, at the time that Monsanto designed


                                                                             Page 22 of 36
     Case 2:20-cv-00637-MLCF-MBN Document 1 Filed 02/21/20 Page 23 of 36




          Roundup® products, the state of the industry's scientific knowledge was such that a less

           risky design or formulation was attainable.
       79. At all times relevant to this litigation, Monsanto failed to investigate, study, test, or

          promote the safety or to minimize the dangers to users and consumers of its product

          and to those who would foreseeably use or be harmed by these herbicides, including

          Plaintiffs.


       80. As a manufacture, Monsanto had a duty to test and inspect its product, and the extent

          of the research and experimentation must be commensurate with the dangers

          involved.”17 Monsanto breached this duty.


       81. Despite the fact that Monsanto knew or should have known that Roundup® posed a

          grave risk of harm, it failed to exercise reasonable care to warn of the dangerous risks

          associated with use and exposure. The dangerous propensities of these products and

          the carcinogenic characteristics of glyphosate, as described above, were known to

          Monsanto, or scientifically knowable to Monsanto through appropriate research

          and testing by known methods, at the time it distributed, marketed, promoted,

          supplied, or sold the product, and not known to end users and consumers, such as

          Plaintiffs.




17
  Hopper v. Crown, 93-2021 (La. App. 1 Cir. 10/7/94), 646 So. 2d 933, 944, writ denied, 95-
0179 (La. 3/17/95), 651 So. 2d 275 citing Halphen, 484 So.2d at 115 .

                                                                                      Page 23 of 36
      Case 2:20-cv-00637-MLCF-MBN Document 1 Filed 02/21/20 Page 24 of 36




IX.    LOUISIANA PRODUCT LIABILITY ACT, Unreasonably Dangerous in
       Construction, Composition, Design, and Failure to Conform to Express
       Warranty
       82. Plaintiffs bring this strict liability claim against Monsanto for its product Roundup

          because it is (1) unreasonably dangerous in construction and composition; (2),

          unreasonably dangerous design; (3) unreasonably dangerous because of

          nonconformity to its express warranty; (4) and unreasonably dangerous because of

          inadequate warning.


       83. Plaintiffs incorporate by reference each and every allegation set forth in the

          preceding paragraphs as if fully stated herein.


       84. Mr. Noah Morales exposure to Monsanto's product, Roundup®, resulted from the

          normal, foreseeable, and intended use of the products, without change in the condition

          in which the product was supplied to re-sellers. At all times relevant to this litigation,

          Roundup® products reached the intended consumers and users without substantial

          change in their condition as designed, manufactured, sold, distributed, labeled,

          promoted, and marketed by Monsanto.


       85. The defendant product, Roundup®, was defective, presented an unreasonable risk of

          harm, and was unreasonably dangerous under normal use at the time the products left

          the Monsanto's control.


       86. Mr. Morales was an intended and foreseeable user of the alleged defective product and

          Monsanto could reasonably have anticipated the injuries to the Plaintiff.

                                                                                      Page 24 of 36
Case 2:20-cv-00637-MLCF-MBN Document 1 Filed 02/21/20 Page 25 of 36




 87. Plaintiff incorporates herein the Definitions provided by the Louisiana Product

    Liability act, found in La. R.S. §2800.53, including:


       "Manufacturer" means a person or entity who is int the business of
 manufacturing a product for placement into trade or commerce. "Manufacturing
 a product" means producing, making fabricating, constructing, designing,
 remanufacturing, reconditioning or refurbishing a product……"



 88. At all times relevant to this litigation, Monsanto Corporation was a manufacturer

    engaged in the business of designing, manufacturing, selling, distributing, and

    marketing of Roundup® products used by the Plaintiff.


 89. At all times herein the inherent characteristic (known to Monsanto) of Roundup® that

    gave the product such a potential for causing health problems rendered the product

    unreasonably dangerous per se.


 90. Roundup® was unreasonably dangerous in construction and composition because at

    the time if left Monsanto Company's facilities the product contained surfactants that

    Monsanto knew would increase skin absorption of glyphosate, the product contained

    the cancer causing substance glyphosate, the product contained arsenic (a known toxin

    and carcinogen), and formaldehyde (a known toxin and carcinogen). These

    characteristics deviated from the products specifications and manufacturer's

    performance standards.


 91. Roundup® was unreasonably dangerous in design because the gravity of the probable

    damage caused by the product outweighed the usefulness of the product. As packages

                                                                           Page 25 of 36
     Case 2:20-cv-00637-MLCF-MBN Document 1 Filed 02/21/20 Page 26 of 36




            and sold, the warning and precautions for use were inadequate to prevent or mitigate

            the risk of injury to reasonably foreseeable users of the product using the product in the

            manner anticipated by Monsanto.


        92. Roundup® was unreasonably dangerous in design because it contained glyphosate a

            probable human carcinogen, surfactants that Monsanto knew would increase skin

            absorption of the product, contains arsenic (a known toxic and carcinogen), and

            formaldehyde (a known carcinogen).


        93. Roundup® was unreasonably dangerous by design because it was designed to be sold

            for use to consumers without wearing personal protective gear such as gloves,

            respirators, and other protective gear.


        94. Roundup® was unreasonable dangerous in design because it failed to use nontoxic

            alternative to the glyphosate and other chemicals used to manufacture Roundup®.


        95. Roundup® is unreasonably dangerous because it fails to conform to with the express

            warranty provided by the manufacture, Monsanto.


        96. Monsanto advertised and expressly warranted Roundup® as "safe", "non-toxic",

            "harmless", "biodegradable", non-leaching and "safer than table salt".18




18
  In the Matter of Monsanto Company, Attorney General of the State of New York Consumer Fraud and
Production Bureau, New York, NY, November 1996.

                                                                                            Page 26 of 36
     Case 2:20-cv-00637-MLCF-MBN Document 1 Filed 02/21/20 Page 27 of 36




       97. As a manufacture, Monsanto had a duty to test and inspect its product, and the extent

          of the research and experimentation must be commensurate with the dangers

          involved.”19 Monsanto breached this duty.


       98. Monsanto's failed to adequately warn users of the dangers of the product and failure

          to warn users to wear suitable personal protective gear also cause this product to be

          unreasonably dangerous in design.


       99. Monsanto had a duty to warn of the risks associated with the use of Roundup® products.

          Monsanto failed to provide adequate warnings.


       100.   At all times relevant to this litigation, Monsanto had a duty to properly test, develop,

          design, manufacture, inspect, package, label, market, promote, sell, distribute, maintain

          supply, provide proper warnings, and take such steps as necessary to ensure that

          Roundup® products did not cause users and consumers to suffer from unreasonable and

          dangerous risks. Monsanto had a continuing duty to warn the Plaintiffs of the dangers

          associated with Roundup® use and exposure. Monsanto, as manufacturer, seller,

          promoter, marketer, or distributor of chemical herbicides are held to the knowledge of

          an expert in the field.



       101.   At the time of manufacture, Monsanto could have provided the warnings or

          instructions regarding the full and complete risks of Roundup® and glyphosate-

19
  Hopper v. Crown, 93-2021 (La. App. 1 Cir. 10/7/94), 646 So. 2d 933, 944, writ denied, 95-
0179 (La. 3/17/95), 651 So. 2d 275 citing Halphen, 484 So.2d at 115 .

                                                                                       Page 27 of 36
Case 2:20-cv-00637-MLCF-MBN Document 1 Filed 02/21/20 Page 28 of 36




    containing products because it knew or should have known of the unreasonable

    risks of harm associated with the use of and/or exposure to such products.

 102.   At all times relevant to this litigation, Monsanto failed to investigate, study, test,

    or promote the safety or to minimize the dangers to users and consumers of its product

    and to those who would foreseeably use or be harmed by these herbicides, including

    Plaintiffs.

 103.   Despite the fact that Monsanto knew or should have known that Roundup® posed

    a grave risk of harm, it failed to exercise reasonable care to warn of the dangerous risks

    associated with use and exposure. The dangerous propensities of these products and

    the carcinogenic characteristics of glyphosate, as described above, were known to

    Monsanto, or scientifically knowable to Monsanto through appropriate research

    and testing by known methods, at the time it distributed, marketed, promoted,

    supplied, or sold the product, and not known to end users and consumers, such as

    Plaintiffs.

 104.   At all times relevant to this litigation, Mr. Morales used was exposed to

    Roundup® products in its intended or reasonably foreseeable manner without

    knowledge of their dangerous characteristics.

 105.   Plaintiffs could not have reasonably discovered the defects and risks associated

    with Roundup® or glyphosate-containing products prior to or at the time of

    Plaintiffs' exposure. Plaintiffs relied upon the skill, superior knowledge, and

    judgment of Monsanto.



                                                                                Page 28 of 36
Case 2:20-cv-00637-MLCF-MBN Document 1 Filed 02/21/20 Page 29 of 36




 106.   The information that Monsanto did provide or communicate failed to contain

    relevant warnings, hazards, and precautions that would have enabled consumers such

    as Plaintiffs to utilize the products safely and with adequate protection. Instead,

    Monsanto disseminated information that was inaccurate, false, and misleading and

    which failed to communicate accurately or adequately the comparative severity,

    duration, and extent of the risk of injuries with use of and/or exposure to Roundup®

    and glyphosate; continued to aggressively promote the efficacy of its products, even

    after it knew or should have known of the unreasonable risks from use or exposure; and

    concealed, downplayed, or otherwise suppressed, through aggressive marketing and

    promotion, any information or research about the risks and dangers of exposure to

    Roundup® and glyphosate.

 107.   To this day, Monsanto has failed to adequately and accurately warn of the true

    risks of Mr. Morale' injuries associated with the use of and exposure to Roundup®

    and its active ingredient glyphosate, a probable carcinogen.

 108.   The defects in Roundup® products caused or contributed to cause Plaintiffs'

    injuries, and, but for this misconduct and omissions, Plaintiffs would not have

    sustained their injuries.

 109.   Had Monsanto provided adequate warnings and instructions and properly

    disclosed and disseminated the risks associated with Roundup® products, Plaintiffs

    could have avoided the risk of developing injuries as alleged herein.

 110.   As a direct and proximate result of Monsanto placing defective Roundup® products

    into the stream of commerce, Plaintiffs have suffered severe injuries and have endured

                                                                            Page 29 of 36
     Case 2:20-cv-00637-MLCF-MBN Document 1 Filed 02/21/20 Page 30 of 36




         physical pain and discomfort, as well as economic hardship, including considerable

         financial expenses for medical care and treatment.

X.    NEGLIGENCE

      111.   Plaintiffs incorporate by reference each and every allegation set forth in the

         preceding paragraphs as if fully stated herein.

      112.   Monsanto is liable to Plaintiffs for injuries caused by its negligent or willful failure,

         as described above, to provide adequate warnings or other clinically relevant information

         and data regarding the appropriate use of these products and the risks associated with the

         use of or exposure to Roundup® and glyphosate.

      113.   At all times relevant to this litigation, Monsanto had a duty to:

             a. exercise reasonable care in the design, research, manufacture, marketing,

                 advertisement, supply, promotion, packaging, sale, and distribution of

                 Roundup® products, including the duty to take all reasonable steps necessary

                 to manufacture, promote, and/or sell a product that was not unreasonably

                 dangerous to consumers and users of the product.

             b. exercise reasonable care in the marketing, advertisement, and sale of the

                 Roundup® products. Monsanto's duty of care owed to consumers and the

                 general public included providing accurate, true, and correct information

                 concerning the risks of using Roundup® and appropriate, complete, and

                 accurate warnings concerning the potential adverse effects of exposure to

                 Roundup®, and, in particular, its active ingredient glyphosate.



                                                                                       Page 30 of 36
Case 2:20-cv-00637-MLCF-MBN Document 1 Filed 02/21/20 Page 31 of 36




 114.   At all times relevant to this litigation, Monsanto knew or, in the exercise of

    reasonable care, should have known:

        a.   of the hazards and dangers of Roundup® and specifically, the carcinogenic

             properties of the chemical glyphosate.

        b. that use of or exposure to its Roundup® products could cause or be associated

             with Plaintiffs' injuries and thus created a dangerous and unreasonable risk of

             injury to the users of these products, including Plaintiffs.

        c. that users and consumers of Roundup® were unaware of the risks and the

             magnitude of the risks associated with use of and/or exposure to Roundup®

             and glyphosate-containing products.

 115.   As such, Monsanto breached the duty of to exercise ordinary care in the design,

    research, development, manufacture, testing, marketing, supply, promotion,

    advertisement, packaging, sale, and distribution of its Roundup® products. Monsanto

    manufactured, marketed, promoted, and sold defective herbicides containing the

    chemical glyphosate, knew or had reason to know of the defects inherent in these

    products, knew or had reason to know that a user's or consumer's exposure to the

    products created a significant risk of harm and unreasonably dangerous side effects,

    and failed to prevent or adequately warn of these risks and injuries.

 116.   Despite an ability and means to investigate, study, and test these products and to

    provide adequate warnings, Monsanto has failed to do so. Monsanto has wrongfully

    concealed information and has further made false and/or misleading statements

    concerning the safety and/or exposure to Roundup® and glyphosate.

                                                                              Page 31 of 36
Case 2:20-cv-00637-MLCF-MBN Document 1 Filed 02/21/20 Page 32 of 36




 117.   Monsanto was negligent in the following respects:
        a. Manufacturing, producing, promoting, formulating, creating, developing,

          designing, selling, and/or distributing its Roundup® products without thorough

          and adequate pre- and post-market testing;

        b. Manufacturing, producing, promoting, formulating, creating, developing,

          designing, selling, and/or distributing Roundup® while negligently and/or

          intentionally concealing and failing to disclose the results of trials, tests, and studies

          of exposure to glyphosate, and, consequently, the risk of serious harm associated

          with human use of and exposure to Roundup®;

        c. Failing to undertake sufficient studies and conduct necessary tests to determine

          whether or not Roundup® products and glyphosate-containing products were

          safe for their intended use in agriculture and horticulture;

        d. Failing to use reasonable and prudent care in the design, research,

          manufacture, and development of Roundup® products so as to avoid the risk

          of serious harm associated with the prevalent use of Roundup®/glyphosate

          as an herbicide;

        e. Failing to design and manufacture Roundup® products so as to ensure they

          were at least as safe and effective as other herbicides on the market; Failing to

          provide adequate instructions, guidelines, and safety precautions to those

          persons who Monsanto could reasonably foresee would use and be exposed to

          its Roundup® products;




                                                                                     Page 32 of 36
Case 2:20-cv-00637-MLCF-MBN Document 1 Filed 02/21/20 Page 33 of 36




      f. Failing to disclose to Plaintiffs, users/consumers, and the general public that

         use of and exposure to Roundup® presented severe risks of cancer and other

         grave illnesses;

      g. Failing to warn Plaintiffs, consumers, and the general public that the product's

         risk of harm was unreasonable and that there were safer and effective alternative

         herbicides available to Plaintiff and other consumers;

      h. Systematically suppressing or downplaying contrary evidence about the risks,

         incidence, and prevalence of the side effects of Roundup® and glyphosate-

         containing products;

      i. Representing that its Roundup® products were safe for their intended use

         when, in fact, Monsanto knew or should have known that the products were

         not safe for their intended purpose;

      j. Declining to make or propose any changes to Roundup® products' labeling or

         Other promotional materials that would alert the consumers and the general

         public of the risks of Roundup® and glyphosate;

      k. Advertising, marketing, and recommending the use of the Roundup® products,

         while concealing and failing to disclose or warn of the dangers known by

         Monsanto to be associated with or caused by the use of or exposure to

         Roundup® and glyphosate;

      l. Continuing to disseminate information to its consumers, which indicate or

         imply that Monsanto's Roundup® products are not unsafe for use in the

         agricultural and horticultural industries; and

                                                                            Page 33 of 36
      Case 2:20-cv-00637-MLCF-MBN Document 1 Filed 02/21/20 Page 34 of 36




              m.Continuing the manufacture and sale of its products with the knowledge that

                the products were unreasonably unsafe and dangerous.

       118.    Monsanto should have known that it was foreseeable that consumers such as

          Mr. Morales would suffer injuries as a result of Monsanto's failure to exercise

          ordinary care in the manufacturing, marketing, promotion, labeling, distribution,

          and sale of Roundup®.

       119.    Monsanto's negligence was the proximate cause of the injuries, harm, and

          economic losses that the Plaintiff suffered, as described herein.

       120.    As a proximate result of Monsanto's wrongful acts and omissions in placing

          defective Roundup® products into the stream of commerce without adequate

          warnings of the hazardous and carcinogenic nature of glyphosate, Plaintiff has

          suffered severe and permanent physical and emotional injuries. Plaintiff has endured

          pain and suffering and have suffered economic losses (including significant expenses

          for medical care and treatment).


XI.    DAMAGES


       121.    Plaintiff is entitled to recover the following damages as a result of Monsanto's

          Negligence, fraud and violations of the Louisiana Product Lability Act.


       122.   all past, present and future medical costs or expenses related thereto;

       123.   all past, present and future lost earnings;




                                                                                    Page 34 of 36
        Case 2:20-cv-00637-MLCF-MBN Document 1 Filed 02/21/20 Page 35 of 36




           124.     all past, present and future mental suffering, anguish and pain sustained by

               Petitioner;

           125.     all past, present and future physical pain and suffering sustained by Petitioner;

           126.     the disfigurement suffered by Petitioner;

           127.     loss of quality of life;

           128.     past, present, and future disability.
           129.     all other forms of relief or categories of damages allowed by Louisiana law

               for survival claims, with interest from the date of injury until paid, plus costs of

               these proceedings.

           130.     Due to Monsanto's reckless disregard for public safety in its instructions for

               the storage and handling of the hazardous and/ or toxic substance, Roundup,

               Plaintiff is entitled to recover Exemplary Damages for his exposure to

               Monsanto's Roundup during the time period from September 1, 1984 to April 16,

               1996. 20 [Former La. Civ. Code art. 2315.3 was effective from September 1,

               1984 through April 16, 1996.]




20
     See Former La. Civ. Code art. 2315.3, effective from September 1,1984 to April 16, 1996.

                                                                                                Page 35 of 36
     Case 2:20-cv-00637-MLCF-MBN Document 1 Filed 02/21/20 Page 36 of 36




       WHEREFORE, Plaintiff, NOAH MORALES prays for issuance of citation and service

of process upon defendant, MONSANTO COMPANY and after due proceedings are had, there

be judgment herein in favor of Plaintiff and against Defendant, MONSANTO COMPANY in

principal sum which is sufficient and adequate to justly, fairly and legally compensate Plaintiff for

all his losses and injuries together with legal interest thereon from the date of judicial demand and

for all cost of these proceedings.

       Plaintiff further prays for all general and equitable relief as this Court may deem lawful,

necessary, proper or just.




                                              Respectfully submitted,

                                              s/ Amber E. Cisney_________
                                              Richard J. Fernandez, LLC
                                              Amber E. Cisney (La. 28821)
                                              Law Office of Richard J. Fernandez, LLC
                                              3000 West Esplanade Ave., Ste. 200
                                              Metairie, LA 70002
                                              Telephone (504)834-8500
                                              Facsimile (504)-834-1511
                                              E-mail:       rick@rjfernandezlaw.com
                                                              amber@amlbenzene.net
                                              ATTORNEYS FOR PLAINTIFFS


PLEASE SERVE:
Monsanto Company
Through its agent for service of process
Corporation Service Company
501 Louisiana Ave.
Baton Rouge, LA 70802



                                                                                      Page 36 of 36
